NOTICE OF ALLOWANCE
This Office Action is with regard to the most recent papers filed 4/8/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8, and 15, the closest prior art of record as applied in the Office Action mailed 1/18/2022 (Subbiah in view of Mitkar and Paraschis) fails to fairly teach or suggest that the hybrid control plane comprises a virtual control plane and a switch control plane, where the SAN includes a physical storage node (and thus is not a virtual SAN).  Further, the container is configured to be hosted on the physical storage node or a physical switch of the SAN (meaning that the container is able to be hosted on either type of node in the network, though the container may be implemented in one or the other) in view of the instant claims, as a whole (.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444